Citation Nr: 0628643	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  02-11 001A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus, including as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel

INTRODUCTION

The veteran had active military service from June 1968 to 
July 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The Board previously denied this 
claim in a July 2004 decision.  That decision was vacated and 
remanded to the Board by the Court of Appeals for Veterans 
Claims.  

In its July 2004 decision, the Board remanded claims to the 
RO for further action.  These claims concerned service 
connection for diabetic retinopathy, hypertension, and 
ulcerative colitis, (including whether appeals were timely 
filed), and a claim for an increased rating for post 
traumatic stress disorder.  Those matters remain under the 
jurisdiction of the RO and will not be addressed herein.  


FINDINGS OF FACT

1.  The veteran is currently diagnosed to have type II 
diabetes mellitus, which is manifested to at least a degree 
of 10 percent.

2.  The veteran was awarded the Vietnam Service Medal with 
two Bronze Stars and thus is presumed to have served in the 
Republic of Vietnam.


CONCLUSION OF LAW

Service connected for type II diabetes mellitus as due to 
herbicide exposure is warranted.  38 U.S.C.A. §§ 1131, 1137, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309, 3.313 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) describe VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  Upon receipt of a 
complete or substantially complete application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and notify the claimant and 
his or her representative, if any, of what information and 
evidence not already provided, if any, is necessary to 
substantiate, or will assist in substantiating, each of the 
five elements of the claim including notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

In light of the favorable decision contained herein, that is, 
the granting of the claim, it is clear that sufficient 
evidence was developed in this case in this respect.  To the 
extent that there may be any deficiency of notice or 
assistance, the Board finds that there is no prejudice in 
proceeding with the veteran's claims given the favorable 
nature of the Board's decision. 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established for a current 
disability on the basis of a presumption under the law.  In 
the present case, the presumption claimed by the veteran is 
the presumption of exposure to herbicides.  A veteran who 
served in the Republic of Vietnam during the period from 
January 9, 1962 to May 7, 1975 is presumed to have been 
exposed during such service to certain herbicide agents 
(e.g., Agent Orange).  38 U.S.C.A. §§ 1116 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.307(a)(6)(i) and (iii).  In the case of 
such a veteran, service connection for certain enumerated 
diseases, including type II diabetes mellitus, will be 
presumed if such disease manifests to a compensable degree 
within the specified period after service.  38 C.F.R. 
§ 3.307(e)(ii) and 3.309(e) (2005).  The disease listed in 
§ 3.309(e) shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.309(e)(ii) (2005).

The veteran in the present case has been diagnosed to have 
type II diabetes mellitus.  The medical evidence shows that 
his diabetes requires medication for control, which indicates 
that the veteran's diabetes has manifested to a compensable 
degree.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2005).  
The veteran, therefore, meets the threshold requirement that 
he have an enumerated disease manifested to a compensable 
degree any time after service.  

The veteran's claim thus rests upon whether he "served in 
the Republic of Vietnam."  The Board notes that it had 
previously denied the veteran's claim in a July 2004 
decision, finding that the veteran had not "served in the 
Republic of Vietnam" because the evidence failed to show 
that the veteran's ship, the USS Fox, ever docked in a 
Vietnam harbor or the veteran ever set foot in Vietnam, 
served on a swift boat, or otherwise traveled in Vietnam's 
inland waterways.  Thus the veteran was not entitled to 
presumption of exposure to herbicides.  The veteran appealed 
to the Court of Appeals for Veterans Claims (Court), which in 
July 2005 vacated the Board's decision and remanded the 
veteran's claim pursuant to a Joint Motion for Remand.  

Since the Court's July 2005 remand to the Board, it issued a 
decision in Haas v. Nicholson, No. 04-491 (U.S. Vet. App. 
Aug. 16, 2006).  In this decision, the Court set aside VA's 
current interpretation of the meaning of "service in the 
Republic of Vietnam" as inconsistent with longstanding 
agency views and plainly erroneous in light of legislative 
and regulatory history, and unreasonable.  In addition, the 
Court struck down as an impermissible rescission of a 
substantive right a February 2002 amendment to the VA 
Adjudication Procedure Manual (M21-1), which eliminated 
language that provided that, in the absence of contradictory 
evidence, "service in Vietnam" will be conceded if the 
record shows that the veteran received the Vietnam Service 
Medal.  Thus the Court held that the pre-February 2002 
version of the M21-1 provision allowing for the application 
of the presumption of exposure to herbicides based on the 
receipt of the Vietnam Service Medal is controlling in cases 
such as this one.  

In the present case, the evidence shows that the veteran was 
in the Navy and was stationed onboard the USS Fox from August 
1968 to approximately January 1970.  The veteran's DD214 
shows that he was awarded the Vietnam Service Medal.  A DD215 
amending the DD214 added that the Vietnam Service Medal was 
with two Bronze Stars.  Thus the Board finds that the veteran 
is entitled to the presumption of exposure to herbicides 
based on the receipt of the Vietnam Service Medal.  

Presumed to have been exposed to herbicides and found to have 
one of the enumerated disease listed in 38 C.F.R. § 3.309(e) 
manifested to a compensable degree, the Board finds that the 
veteran is entitled to service connection for type II 
diabetes mellitus as due to herbicide exposure.


ORDER

Entitlement to service connection for type II diabetes 
mellitus, including as due to herbicide exposure is granted.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


